Citation Nr: 1427633	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia to include chronic obstructive pulmonary disease and asthma. 

2.  Entitlement to service connection for residuals of hepatitis B.

3.  Entitlement to service connection for degenerative joint disease, left knee with residual surgical scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested rescheduling of a Board hearing that was postponed in March 2014 due to poor weather.  Good cause having been shown, this case must be remanded to allow the Veteran to be scheduled for a Board hearing.  Travel Board and videoconference hearings are scheduled by the RO. 

Accordingly, this matter is REMANDED to the RO for the following:

Ensure the Veteran is scheduled for a Board hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



